           Case 5:19-cv-01126-F Document 39 Filed 06/08/20 Page 1 of 4




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

 BAILEY’S WELDING &                         )
 MACHINE, LLC,                              )
                                            )
               Plaintiff,                   )
                                            )
 -vs-                                       )     Case No. CIV-19-1126-F
                                            )
 DEL CORPORATION, a foreign                 )
 corporation, d/b/a DEL TANK AND            )
 FILTRATION SYSTEMS, and                    )
 CHEMJECT INTERNATIONAL,                    )
 INC., a foreign corporation,               )
                                            )
               Defendants.                  )


                                       ORDER

        Before the court is Plaintiff’s Motion to Dismiss for Failure to State a Claim,
filed on May 12, 2020. Doc. no. 32. Defendant, Chemject International, Inc., has
responded to the motion and plaintiff has replied. Upon due consideration of the
parties’ submissions, the court makes its determination.
                                           I.
        Plaintiff seeks dismissal, pursuant to Rule 12(b)(6), Fed. R. Civ. P., of Count
II of the Counterclaim of defendant, Chemject International, Inc. In Count II,
defendant alleges that plaintiff violated the Oklahoma Consumer Protection Act
(“OCPA”), 15 O.S. 2011 § 751, et seq., by committing unfair and deceptive trade
practices relating to the manufacture and delivery of six frac tanks mounted on skids.
Plaintiff argues that Count II fails to state a claim upon which relief may be granted.
          Case 5:19-cv-01126-F Document 39 Filed 06/08/20 Page 2 of 4




      In deciding whether dismissal under Rule 12(b)(6) is appropriate, the court
accepts “as true all well-pleaded factual allegations in the [counterclaim] and view[s]
them in the light most favorable to the [non-moving party.]” S.E.C. v. Shields, 744
F.3d 633, 640 (10th Cir. 2014) (quotations omitted). To survive dismissal, the
counterclaim must “contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.”        Id. (quotations omitted).     “A
[counterclaim] has facial plausibility when the [defendant] pleads factual content
that allows the court to draw the reasonable inference that the [plaintiff] is liable for
the misconduct alleged.” Id. (quotations omitted).
      Relying upon Lumber 2, Inc. v. Illinois Tool Works, Inc., 261 P.3d 1143
(Okla. 2011), plaintiff contends that the defendant is not a “consumer” for purposes
of the OCPA. Plaintiff asserts that defendant did not purchase the frac tanks for its
own use, but rather for the use of nonparty, Schlumberger Technology Corporation,
in a mud plant, which defendant had contracted to build for the company. Plaintiff
contends that Schlumberger Technology Corporation is the ultimate consumer of the
frac tanks.
      Defendant responds that unlike the plaintiff in Lumber 2, it was not acting as
a supplier or reseller of the frac tanks, rather, it was acting as a turn-key contractor
that bought component parts, including the frac tanks, of a mud-plant, with the
business-oriented purpose of constructing and assembling that mud-plant with those
parts. According to defendant, the frac tanks were for use by defendant in its
building of the mud plant. Therefore, defendant contends that it falls within the
definition of “consumer” under the OCPA as defined by the Oklahoma Supreme
Court in Lumber 2.
      Plaintiff replies that defendant alleges in its counterclaim that it had a contract
with Schlumberger Technology Corporation to build a mud plant and that a



                                           2
          Case 5:19-cv-01126-F Document 39 Filed 06/08/20 Page 3 of 4




reasonable inference from that allegation is that defendant sold that mud plant to the
company. The sale of that mud plant, according to plaintiff, involved the component
parts, including the frac tanks. Plaintiff asserts that the frac tanks were manufactured
by plaintiff for defendant in order to be resold by defendant to Schlumberger
Technology Corporation for the company’s use. Consequently, plaintiff contends
that defendant is a reseller of the frac tanks and does not qualify as a “consumer”
under the OCPA.
                                             II.
      To prevail on a claim under the OCPA, defendant must establish four
elements: (1) plaintiff engaged in an unlawful practice as defined at 15 O.S. 2011
§ 753; (2) the challenged practice occurred in the course of plaintiff’s business; (3)
defendant, as a consumer, suffered an injury in fact; and (4) the challenged practice
caused defendant’s injury. Patterson v. Beall, 19 P.3d 839, 846 (Okla. 2000). Under
the OCPA, an unlawful practice includes the commission of an unfair or deceptive
trade practice. 15 O.S. § 753(20).
      “The OCPA does not define the term ‘consumer.’” Lumber 2, 261 P.3d at
1145. The Oklahoma Supreme Court has defined the term as “one who consumes
or uses economic goods.” Id. at 1149. A corporate entity is a “consumer” within
the meaning of the OCPA where it purchases goods for “use in its own business,
[and] not to resell to its customers.” Id.
      Viewing the allegations of the OCPA counterclaim in defendant’s favor, the
court finds that dismissal under Rule 12(b)(6) is not appropriate. The court cannot
conclude, as a matter of law, based on the facts alleged, that defendant is a reseller
of the frac tanks. The court finds that defendant has alleged a plausible OCPA claim.
It may ultimately be too much of a stretch to call defendant a consumer under the
OCPA, but the court is not prepared to make that determination on the basis of the



                                             3
             Case 5:19-cv-01126-F Document 39 Filed 06/08/20 Page 4 of 4




pleadings. Plaintiff may challenge the claim on summary judgment, on the basis of
a fully developed record.
                                          III.
        Accordingly, Plaintiff’s Motion to Dismiss for Failure to State a Claim, filed
on May 12, 2020 (doc. no. 32), is DENIED.
        IT IS SO ORDERED this 8th day of June, 2020.




19-1126p007.docx




                                           4
